Citation Nr: 1231134	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to November 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in August 2006 and in August 2007 that, in pertinent part, assigned increased evaluations for service-connected cystitis (bladder dysfunction).  The Veteran timely appealed, and a TDIU claim was inferred by the Board.

In July 2008, the Veteran appeared at a hearing with a Board Member sitting at the RO.  A transcript of the hearing is of record.  The Board contacted the Veteran in June 2012 and informed her that the Judge who had conducted his hearing was no longer employed at the Board and offered her the opportunity to have another hearing.  The Veteran was informed that if she did not respond within 30 days, the Board would assume that she did not desire another hearing.  The Veteran did not respond; accordingly, the Board will proceed with a decision in this case.  

In October 2008 and in January 2011, the Board remanded the matter on appeal along with a claim for service connection for acquired psychiatric disability for further development.  Thereafter, the RO issued a March 2012 rating decision awarding service connection for acquired psychiatric disorder.  

The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has not worked full-time since 2002; she reportedly has completed four years of college, and has additional college training; she last worked as a case manager in social work or drug and alcohol counseling. 

2.  Service connection is in effect for recurrent cystitis, rated as 60 percent disabling; and for PTSD and depression, rated as 50 percent disabling.  The combined disability rating is 80 percent.  

3.  The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent her from obtaining or retaining substantially gainful employment. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through June 2008 and April 2011 letters, the RO and AMC notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the April 2011 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of college education, and has received a Bachelor in Social Work degree.  She has taken additional college courses.  The Veteran reportedly worked as a case manager, and had last worked full-time in 2002.  She reportedly became too disabled to work in 2005.  Her longest employment at a single job was eight years, and her highest one-year earnings were $30,000.

Service connection is currently in effect for recurrent cystitis (bladder dysfunction), rated as 60 percent disabling; and for post-traumatic stress disorder (PTSD) and depression, rated as 50 percent disabling.  The combined disability rating is 80 percent.  The Veteran's service-connected disabilities meet the threshold percentage requirements for consideration of a TDIU.

The remaining question, then, is whether the Veteran's service-connected disabilities render her unemployable.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose, 4 Vet App. at 363.

Moreover, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of PTSD, depression, and urinary incontinence.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on her employment or daily activities.

In January 2002, the Veteran's VA treating physician for the past five years indicated that there was a progressive decline in the Veteran's ability to hold gainful employment because of her chronic medical problems.

Subsequent VA records show that the Veteran was hospitalized in June 2003.  Diagnoses included major depressive disorder, rule-out dysthymia; and PTSD.  The treating resident at that time noted that the Veteran was unemployable.

In September 2003, the Veteran's sister reported that the Veteran suffered from bouts of depression and paranoia; and did not seem to have the gusto for life that she had in the past.  The Veteran's sister asserted that she had watched the Veteran seek success in the work force and in school; and that the Veteran seemed to be alright for awhile, but then the Veteran would have anger outbursts and paranoid thinking, which led to her leaving jobs and locking herself away from the world.

A psychological evaluation, dated in March 2003, showed that the Veteran reported selling Avon products about three times a week.  When asked what was specifically stopping her from working presently, the Veteran reported that she still had some affective instability related to anger and depression as a result of being abused in active service.  The Axis I diagnosis was PTSD, moderate, with current medications.  The psychologist opined that the Veteran's overall abilities to work 8-hour work activities relative to speed, consistency, and reliability, as a result of her affective difficulties seemed to fall within the mild-to-moderate ranges of impairment; and that the Veteran's overall abilities for socialization seemed to fall within the moderate range of impairment.

VA treatment records, dated in October 2004, reflect that the Veteran had not worked steadily since 2002; and that she had many medical problems that limited her ability to do strenuous labor.  She was seeking part-time employment; vocational liabilities included chronic fatigue and carpal tunnel syndrome.

Social Security records, dated in January 2005, show that the Veteran's disability began in August 2002; and that the primary diagnosis was PTSD, and the secondary diagnosis was chronic bronchitis.

The report of a June 2008 VA examination reflects that a female sling procedure may help the Veteran's urinary incontinence, which she has had for several years.  It was thought that her outcome would be improved with smoking cessation, and no surgery was performed on any part of the Veteran's urinary tract.  The examiner noted that the Veteran's activities were reduced, due to constant urinary incontinence; and that she was very socially isolated due to this condition.  Following examination, the diagnosis was severe urinary incontinence.  The examiner noted that the Veteran's employment was limited by necessary hourly bathroom breaks; and opined that it will likely be difficult to secure a job with these limitations.

VA treatment records, dated in February 2011, show that the Veteran opted not to have bladder suspension surgery.

The report of an April 2011 VA examination reflects that the Veteran was interviewed for two hours as part of her mental health evaluation.  The examiner attempted to correlate the Veteran's verbal report with evidence in the claims file.  The Veteran was able to give a fairly thorough account of her medical, psychological, and military history.  The examiner noted that the Veteran had a significant tendency to endorse psychological symptoms, which most likely indicated that she did not feel that she had the ability to cope with stresses of her life.  The examiner also added that the Veteran appeared to report the same significant level of depression symptoms now, as in 2003; and was generally consistent with her responses to the Minnesota Multiphasic Personality Inventory. 

The Veteran's profile in April 2011 was considered valid, although not all answers were consistent.  The examiner also indicated that individuals with this profile often have trouble maintaining gainful employment, and tended to miss work frequently due to health concerns.  The April 2011 examiner noted that this case appeared exceedingly complex, and opined that the Veteran's depressive symptoms were at least as likely as not the result of adverse events which occurred during active service; and opined that the Veteran's depressive symptoms caused significant impairment in the Veteran's emotional and interpersonal well-being.

The April 2011 examiner summarized that the Veteran's diagnosed mental disorders resulted in noted deficiencies in the following areas:  mood, interpersonal relationships, and school and family relationships; and that the most evident deficiency was the Veteran's near total isolation, due to her distrust and lack of energy.  However, the April 2011 examiner noted no significant cognitive impairment, and opined that the Veteran's ability to work did not appear to have been adversely affected by her experiences.

An April 2011 addendum reflects that the Veteran's VA treating physician will complete paperwork that indicates that the Veteran is disabled from mental health conditions, and that her student loans should be discharged.

In May 2011, the Veteran reported that she had tried to work post-service, and that her problems would not allow her to keep a job.  She reported that she sometimes worked days, and sometimes only a few weeks; and that her employment history was sketchy.

The Veteran has asserted that she is unemployable due to service-connected disabilities.  To this extent, her statement is of some probative value.  Significantly, the Board finds that the Veteran's mental health complaints have been corroborated by the April 2011 VA examiner.

The Board also finds the June 2008 examiner's opinion that the Veteran's severe urinary incontinence will make it difficult to secure a job, as well as the VA treating physician's April 2011 finding that the Veteran is disabled from mental health conditions, and the determination of the Social Security Administration that the Veteran is disabled due to multiple conditions including her service-connected PTSD, to be probative.  The June 2008 examiner noted employment limitations due to necessary hourly bathroom breaks; and the VA treating physician appeared to suggest unemployability due to mental health conditions, for purposes of discharging student loans.

The Board notes that the April 2011 examiner appears to indicate that the Veteran could perform some marginal employment.  However, the April 2011 examiner did not discussed the impact of whether the Veteran's service-connected psychiatric disorder combines with her service connected cystitis to preclude employment.  Under these circumstances, and resolving doubt in the Veteran's favor, the Board concludes that her lay assertions combined with evidence of significant urinary incontinence, social isolation, and the opinion by the April 2011 examiner that the Veteran would have trouble maintaining gainful employment and would miss work frequently due to health reasons strongly suggest that the Veteran would be unable to obtain or maintain gainful employment.  Hence, TDIU benefits are awarded.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  




____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


